DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Atkins (Reg. No. 43,476) on 01/25/2022.
Claims 1, 6, 9, 14, 17-18, and 21 of the application have been amended as follows: 
1.  (currently amended)  An inductor component assembly comprising:
a plurality of conductive windings each comprising a planar main winding section and opposing winding legs extending perpendicularly from the planar main winding section;
an integrated magnetic core structure accepting each of the plurality of conductive windings in a spaced apart, non-magnetically coupled arrangement with respect to one another;
wherein the integrated magnetic core structure includes a series of magnetic gaps, each gap in the series of magnetic gaps being respectively centered on one of the planar main winding sections and varying the respective magnetic gap characteristics of the integrated magnetic core structure on opposing sides of the planar main winding sections, and at least one gap in the series of magnetic gaps extends only part of a distance between the at least one conductive winding and an outer wall of the integrated magnetic core structure;

wherein the inductor component assembly is operable as a swing inductor component where the integrated magnetic core structure operates with a high inductance level in a first range of low current conditions and operates with a low inductance level in a second range of high current conditions.
6.  (currently amended)  The inductor component assembly of claim 1, wherein the integrated magnetic core structure is a single magnetic core piece including the series of magnetic gaps.
9.  (currently amended)  The inductor component of claim 1, wherein the integrated magnetic core structure includes opposed longitudinal side walls and a series of slots in each of the longitudinal side walls, each of the series of slots receiving a respective one of the winding legs of a respective one of the plurality of conductive windings.
14.  (currently amended)  The inductor component of claim 1, wherein the series of magnetic gaps are respectively spaced from the main winding section of each of the plurality of conductive windings in the integrated magnetic core structure.
17.  (withdrawn, currently amended)  The inductor component of claim 1, wherein the integrated magnetic core structure includes a top side wall and the planar main winding sections in each of the plurality of conductive windings extend coplanar to one another in a spaced apart relationship from the top side wall.
18.  (withdrawn, currently amended)  The inductor component of claim 17, wherein the integrated magnetic core structure defines a respective slot for each of the main winding sections in the plurality of conductive windings, and an entirety of the main winding section being received in each slot.
21.  (currently amended)  An inductor component assembly comprising:

an integrated magnetic core structure accepting each of the plurality of conductive windings in a spaced apart, non-magnetically coupled arrangement with respect to one another;
wherein the integrated magnetic core structure includes a plurality of magnetic gaps each being respectively centered on one of the planar main winding sections and at least one of the plurality of gaps extending only part of a distance between the at least one conductive winding and an outer wall of the integrated magnetic core structure, the plurality of magnetic gaps arranged to vary the magnetic gap characteristics of the integrated magnetic core structure on a first side of the planar main winding sections from a second side of the planar main winding sections opposing the first side; and
wherein the integrated magnetic core structure operates with a high inductance level in a first range of low current conditions and swings to a low inductance level in a second range of high current conditions.

Election/Restrictions
Claims 1, 6-12, 14-16, and 20-26 are allowable. Claims 2-5, 13, and 17-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-III, as set forth in the Office action mailed on 02/24/2021, is hereby withdrawn and claims 2-5, 13, and 17-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an inductor component assembly comprising:
an integrated magnetic core structure accepting each of the plurality of conductive windings in a spaced apart, non-magnetically coupled arrangement with respect to one another; varying the respective magnetic gap characteristics of the integrated magnetic core structure on opposing sides of the planar main winding sections, and at least one gap in the series of magnetic gaps extends only part of a distance between the at least one conductive winding and an outer wall of the integrated magnetic core structure; wherein the inductor component assembly is operable as a swing inductor component where the integrated magnetic core structure operates with a high inductance level in a first range of low current conditions and operates with a low inductance level in a second range of high current conditions.
	Claim 21 recites, inter alia, an inductor component assembly comprising: an integrated magnetic core structure accepting each of the plurality of conductive windings in a spaced apart, non-magnetically coupled arrangement with respect to one another; at least one of the plurality of gaps extending only part of a distance between the at least one conductive winding and an outer wall of the integrated magnetic core structure, the plurality of magnetic gaps arranged to vary the magnetic gap characteristics of the integrated magnetic core structure on a first side of the planar main winding sections from a second side of the planar main winding sections opposing the first side; and

	Claim 22 recites, inter alia, a swing-type inductor component assembly comprising:
a magnetic core structure accepting the at least one conductive winding, the magnetic core structure formed with at least one magnetic gap that extends only part of a distance between the at least one conductive winding and an outer wall of the magnetic core structure; 
wherein the magnetic core structure operates with a high inductance level in a first range of low current conditions and operates with a low inductance level in a second range of high current conditions.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837